Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “opening acquiring portion”, “pressure acquiring portion”, “first storing portion”, “diagnosis index calculating portion”, and “diagnosis index presenting portion” in claim 1, “determining portion configured to compare” in claim 2, and “second storing portion” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a2/a2) as anticipated by Latwesen (US 7,996,096) or, in the alternative, under 35 U.S.C. 103 as obvious over Latwesen in view of Fitzgerald (US 5,109,692).
Latwesen discloses: 

1. A valve maintenance assistance device, comprising:
an opening acquiring portion configured to acquire opening measurement data from an opening sensor (that portion of 30 which receives signal from sensor 37) provided on an ON-OFF valve (13, 18; note that “the process control device 13” includes valve 18, and that 13 is also known as a “control valve assembly”; e.g., col. 5 lines 58-62, thus 37 is considered “on” the valve 13/18);
a pressure acquiring portion (that portion of 30 which receives signal from 34) configured to acquire pressure measurement data on operating device air supplied to an operating device (15) of the ON-OFF valve from a pressure sensor (34; alternatively the fluid line leading from 13 to 34) provided on the ON-OFF valve (pressure sensor is connected to the valve actuator by the fluid-sensing conduit, same as Applicant’s);
a first storing portion configured to store the opening measurement data and the pressure measurement data (that portion of 30 which performs the functions described, e.g., at col. 4 lines 44-50, col. 7 lines 6-20);
a diagnosis index calculating portion configured to calculate a dead zone time from when a pressure of the operating device air starts to change until an opening degree of the ON-OFF valve starts to change as a diagnosis index of the ON-OFF valve based on the pressure measurement data and the opening measurement data stored in the first storing portion (that portion of 30 which performs the functions described, e.g., col. 6 lines 33-42, col. 7 lines 39-63, col. 11 lines 11-20); and
a diagnosis index presenting portion configured to present a numerical value of the diagnosis index calculated by the diagnosis index calculating portion (col. 7 lines 50-col. 8 line 1, col. 12 lines 44-53).
Alternatively, should it be determined that Latwesen’s opening sensor and pressure sensor are not “provided on the ON-OFF valve”, see Fitzgerald, which teaches that it was known in the art at the time of filing to locate an opening sensor (78) and actuator pressure sensor (76) “on” a similar valve (compare to Applicant’s FIG 4, 13).  To modularize Latwesen’s system, or to reduce the length of the signal lines and attendant costs and signal losses, it would have been obvious to provide the opening sensor and pressure sensor “on the ON-OFF valve”, as similarly taught by Fitzgerald.
2. The valve maintenance assistance device according to Claim 1, further comprising a determining portion configured to compare the diagnosis index with a threshold specified in advance; and a determination result presenting portion configured to present a determination result of the determining portion (col. 13 lines 11-27).
5. The valve maintenance assistance device according to Claim 1, wherein the diagnosis index presenting portion presents information for notifying a fact that a diagnosis is directed to the ON-OFF valve together with a numerical value of the diagnosis index (“the estimates” of col. 7 lines 50-col. 8 line 1, col. 12 lines 44-53, which are understood to be directed to the valve, as all of the data, processing and presentation are disclosed as pertaining to the valve).
6. A valve maintenance assisting method, comprising:
acquiring opening measurement data from an opening sensor provided on an ON-OFF valve (this is the normal and disclosed operation of the “opening acquiring portion” as claimed and mapped in the analysis of claim 1 above);
acquiring pressure measurement data on operating device air supplied to an operating device of the ON-OFF valve from a pressure sensor provided on the ON-OFF valve (this is the normal and disclosed operation of the “pressure acquiring portion” as claimed and mapped in the analysis of claim 1 above);
storing the opening measurement data and the pressure measurement data (this is the normal and disclosed operation of the “first storing portion” as claimed and mapped in the analysis of claim 1 above);
calculating a dead zone time from when a pressure of the operating device air is started to change until an opening degree of the ON-OFF valve is started to change as a diagnosis index of the ON-OFF valve based on the pressure measurement data and the opening measurement data (this is the normal and disclosed operation of the “diagnosis index calculating portion” as claimed and mapped in the analysis of claim 1 above); and
presenting a numerical value of the diagnosis index (this is the normal and disclosed operation of the “diagnosis index presenting portion” as claimed and mapped in the analysis of claim 1 above).

Alternatively, should it be determined that Latwesen’s opening sensor and pressure sensor are not “provided on the ON-OFF valve”, see Fitzgerald, which teaches that it was known in the art at the time of filing to locate an opening sensor (78) and actuator pressure sensor (76) “on” a similar valve (compare to Applicant’s FIG 4, 13).  To modularize Latwesen’s system, or to reduce the length of the signal lines and attendant costs and signal losses, it would have been obvious to provide the opening sensor and pressure sensor “on the ON-OFF valve”, as similarly taught by Fitzgerald.

7. The valve maintenance assisting method according to Claim 6 further comprising comparing the diagnosis index with a threshold specified in advance; and presenting a determination result of the sixth step (this is the normal and disclosed operation of the “determining portion configured to compare the diagnosis index with a threshold” as claimed and mapped in the analysis of claim 2 above).
10. The valve maintenance assisting method according to Claim 6, wherein the numerical value presenting comprises presenting information for notifying a fact that the diagnosis is directed to the ON-OFF valve together with the numerical value of the diagnosis index (“the estimates” of col. 7 lines 50-col. 8 line 1, col. 12 lines 44-53, which are understood to be directed to the valve, as all of the data, processing and presentation are disclosed as pertaining to the valve).

Claim(s) 3-5 and 8-10 (5 and 10 in alternative to the anticipation analysis above)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latwesen (US 7,996,096), or over Latwesen in view of Fitzgerald.
Latwesen (alternatively as modified according to Fitzgerald) discloses (renders obvious) the invention as claimed, and futher discloses the possibility of monitoring multiple valves (e.g., col. 13 lines 47-51), but does not disclose the collection, processing and presenting of the valve-specific data to be linked to a particular valve with a valve ID as claimed.  However it was well-known in the art at the time of filing to use a valve ID as claimed in order to link data to, and diagnose a particular valve amongst a group of valves, and it would have been obvious to use such a valve ID as claimed in Latwesen’s system to identify a problematic valve from a group of more than one monitored valves.  (Regarding claims 5 and 10, this obviousness analysis is further considered to meet the recitation “information for notifying a fact that a diagnosis is directed to the ON-OFF valve” in that a valve ID is used.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,478,012 discloses a similar system for measuring actuator pressure versus valve position to determine if there is a problem with the operation of a valve actuator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/18/22